Citation Nr: 1611464	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1961 to June 1965.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the January 2010 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  However, although the RO reopened the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for bilateral hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board notes that on his appeal on a VA Form 9 dated in September 2012, the Veteran marked that he desired a Travel Board hearing.  However, in a submission dated in January 2015, the Veteran indicated that he was unable to attend his scheduled Travel Board hearing; he noted that he filled out the paperwork in which he requested a video conference to handle his claim.  Pursuant to this submission, the Veteran's Travel Board hearing was canceled.  Although the Veteran has not been afforded a video conference, as the Board is granting in full the benefit sought on appeal, proceeding without a video conference is not prejudicial to the Veteran.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from November 2002 to October 2011.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  




FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied entitlement to service connection for bilateral hearing loss based on the determination that the Veteran's bilateral hearing loss was not incurred in or caused by service.

2.  New evidence received since the final September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim.

3.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a bilateral hearing loss disability that is related to active service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied the claim of service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the final September 2006 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening and granting the claim, the Board need not assess VA's compliance with the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

II.  Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).
Historically, in a final rating decision dated in September 2006, the RO previously denied entitlement to service connection for bilateral hearing loss based on the determination that the Veteran's bilateral hearing loss was not incurred in or caused by service.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In July 2009, the Veteran filed a claim to reopen entitlement to service connection for bilateral hearing loss.  In a January 2010 rating decision, the RO reopened and denied entitlement to service connection for bilateral hearing loss.  The Veteran has appealed this rating decision.

At the time of the final rating decision in September 2006, whereby the RO denied service connection for bilateral hearing loss, the evidence consisted of the Veteran's service treatment records, the Veteran's military personnel records, a VA audiological examination dated in June 2006, and the Veteran's lay statements in support of the claim.  In his lay statements, the Veteran asserted that he was routinely exposed to high intensity noises during the performance of his military occupational duties as an aviation ordnance man, as shown on his DD-214 and military personnel records.  Service treatment records showed an enlistment examination dated in August 1961 with hearing within normal limits.  A series of audio examinations during service revealed an elevated threshold at the 6,000 Hertz frequency tone in the left ear.  The Veteran's June 1965 separation examination revealed normal hearing for VA purposes bilaterally; however, a hearing threshold shift was noted.  In the June 2006 VA examination, the examiner diagnosed bilateral sensorineural hearing loss.  The June 2006 examiner opined that the Veteran's current hearing loss was not the result of acoustic trauma during service.

The additional evidence presented since the final denial in September 2006 includes a VA examination dated in January 2010, VA treatment records, a private audiology report, two positive private etiology opinions from Dr. P.P. dated in September 2009 and January 2011, and the Veteran's lay statements in support of his claim.  The January 2010 examiner and Dr. P.P. both provided nexus opinions regarding the Veteran's hearing loss.  In particular, Dr. P.P. opined that the Veteran's current hearing loss symptoms were a result of his significant noise exposure in service.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in September 2006, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.  

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that acoustic trauma during service caused his current bilateral hearing loss disability.  The Veteran claims that he was routinely exposed to high intensity noises during the performance of his military occupational duties as an aviation ordnance man.  He contends that many of his duties were performed without proper ear protection or without any ear protection at all.

The Veteran's DD Form 214 lists his occupational specialty as an aviation ordnance man, which corroborates the Veteran's credible lay statements regarding exposure to acoustic trauma in service.

First, the Board finds that the audiological examination dated in June 2006 shows bilateral hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current bilateral hearing loss was caused or worsened by his active duty service.  

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  All of the Veteran's audiological findings in service were dated prior to November 1, 1967.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5)(+10).

On the Veteran's entrance examination in August 1961, the Veteran's hearing was estimated to be within normal limits bilaterally by means of whispered-voice testing.  In a group screening audiogram dated in September 1961, the Veteran's hearing was also estimated to be within normal limits bilaterally.  The first audiometric hearing test dated in March 1963 revealed normal hearing for VA purposes bilaterally; however, a slight loss was noted at 6,000 Hz in the left ear.  In a hearing conservation program questionnaire completed in March 1963, the Veteran described his noise exposure as "work with guns etc." from 8 a.m. to 4 p.m. daily.  He indicated that he wore ear muffs for a protective device.  The Veteran denied any civilian noise exposure, gun fire experience, or explosives experience.  He denied a history of ear disease, but noted ringing in the ears.  
In March 1963, puretone thresholds, in decibels, were as follows (ISO units):





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
15
10
10
15
LEFT
10
10
15
25
15
40


As a result of the findings of high frequency hearing loss in the left ear on testing in March 1963, the Veteran was afforded serial audiological examinations dated in March 1964, September 1964, November 1964, and February 1965.

In March 1964, puretone thresholds, in decibels, were as follows (ISO units):





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
5
15
5
15
15
LEFT
10
5
10
35
0
30


In September 1964, puretone thresholds, in decibels, were as follows (ISO units):





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
5
5
10
10
15
LEFT
15
5
5
35
20
65




In November 1964, puretone thresholds, in decibels, were as follows (ISO units):





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
10
5
10
0
25
LEFT
10
0
5
35
20
45


In February 1965, puretone thresholds, in decibels, were as follows (ISO units):





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
5
5
5
25
LEFT
5
0
0
25
15
45


The Veteran's June 1965 separation examination revealed normal hearing for VA purposes bilaterally, with moderate hearing loss noted at 6,000 Hz in the left ear.  There was a threshold shift in the hearing loss in the left ear at 6,000 Hz, as compared to the March 1963 findings.  In June 1965, puretone thresholds, in decibels, were as follows (ISO units):





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
0
0
15
5
25
LEFT
5
0
0
30
15
45


The Veteran was afforded a VA audiological examination in June 2006.  The Veteran complained of bilateral hearing loss that began during service, and continued to deteriorate over the years since discharge.  The Veteran reported military noise exposure while working in the Aviation Ordnance from aircraft, weapons fire, and explosions.  The Veteran denied civilian, occupational, or recreational noise exposure.  The examiner diagnosed mild to severe sloping sensorineural hearing loss bilaterally.  The examiner indicated that the claims file was negative for hearing loss.  She opined, therefore, that the Veteran's present hearing loss was not the result of acustic trauma incurred during service.  The examiner explained that noise-induced hearing loss occurred at the time of exposure, not after the noise had ceased.  The examiner indicated that the etiology of the Veteran's present hearing loss was unknown.  Because the June 2006 examiner found that the service treatment records were completely silent for hearing loss, and did not address the findings of high frequency hearing loss in the left ear in service, the Board affords this opinion low probative weight.

In a submission dated in September 2009, Dr. P. P. indicated that she treated the Veteran for hearing loss and tinnitus.  She noted that while in service, the Veteran worked in the aviation ordnance and was exposed to significant noise from bombs, rockets, cannon guns, rifles, and grenades.  She noted that the Veteran also had significant exposure to jet engine noise in service.  Dr. P. P. indicated that a June 2009 audiogram demonstrated a severe sensorineural hearing loss in the high frequencies in both ears, worse in the left ear than the right ear.  She also noted a decreased discrimination score in the left ear.  Dr. P. P. explained that given the significant noise exposure the Veteran experienced in service without the use of ear protection, it was her opinion that his symptoms of tinnitus and hearing loss were a result of that noise exposure.

The Veteran was afforded another VA audiological examination in January 2010.  The Veteran reported military noise exposure as an aircraft munitions loader to aircraft/flight line operations and weapons fire without hearing protection.  The examiner noted a brief history of civilian noise exposure while working in a factory for several months; the Veteran could not recall if hearing protection was worn during this employment.  The Veteran reported that he had mainly worked as a probation officer; he noted that weapons qualification was not required in this position.  The Veteran denied recreational noise exposure.  The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  

The examiner noted that the Veteran's entrance examination of 1961 estimated hearing to be within normal limits bilaterally by means of whispered-voice testing.  The examiner indicated that the first audiometric hearing test was dated in March 1963, and indicated normal hearing for VA purposes in both ears, although a decrease was noted at 6,000 Hz in the left ear (30 dB).  The examiner noted that an audiological examination dated in March 1964 showed hearing completely within normal limits in both ears across the frequency range.  The examiner indicated that subsequent audiograms dated in November 1964 and February 1965 again showed normal hearing under VA standards bilaterally, with a slight loss noted at 6,000 Hz in the left ear (35 dB).  The examiner noted that the Veteran's separation examination dated in June 1965 indicated hearing within normal limits for VA purposes in both ears, although a hearing threshold shift was noted.  The examiner noted that the mild loss in the left ear (35 dB) at 6,000 Hz at that time is not considered disabling under VA standards.  Of note, it does not appear that the VA examiner converted the in-service thresholds from ASA units to ISO units prior to providing her opinion.  Nevertheless, after converting the in-service thresholds from ASA units to ISO units, the findings continue to show a decrease in 6,000 Hz in the left ear, as noted by the examiner.  

The examiner opined that the Veteran's current bilateral hearing loss was not caused by or a result of in-service acoustic trauma.  She indicated that her opinion was based on the service treatment record evidence showing hearing within normal limits for VA purposes in both ears throughout service and at the time of separation from service.  The examiner noted that the mild loss at 6,000 Hz in the left ear was not considered disabling for VA purposes.  The examiner indicated that the first documentation of bilateral high frequency hearing loss for VA purposes was in 2006; therefore, the claims file itself contained no clinical indication of the presence of a hearing loss within a timeframe which would allow it to be related to military service.  The examiner noted further that the configuration of the audiogram in the left ear was not strongly consistent with acoustic trauma.
	
In a submission dated in January 2011, Dr. P. P. indicated that she reviewed the Veteran's records, to include the audiology reports of March 2006 and June 2009, which revealed hearing loss in the high frequencies, including loss from 1,500 to 4,000 Hz.  Dr. P. P. noted further that the Veteran had hearing loss documented by audiometry in his records while in the Marine Corps.  Dr. P. P. again noted that the Veteran had very significant noise exposure during the military.  She indicated that it was documented that he had hearing loss prior to his discharge from the military.  Dr. P. P. explained that it was her very strong opinion that the Veteran's hearing loss was associated with his noise exposure.  She also explained that losses at 6,000 to 8,000 Hz are certainly related to noise exposure.

The Board finds that the conflicting opinions of the VA examiner and Dr. P. P. are in relative equipoise.  The VA examiner provided a negative nexus opinion based on the service treatment record evidence showing hearing within normal limits for VA purposes in both ears throughout service and at the time of separation from service; the first documentation of bilateral high frequency hearing loss for VA purposes dated in 2006; and her findings that the configuration of the audiogram in the left ear was not strongly consistent with acoustic trauma.  However, it does not appear that the VA examiner converted the in-service thresholds from ASA units to ISO units prior to providing her opinion.  Moreover, it does not appear that the VA examiner considered the Veteran's competent and credible statements that he incurred acoustic trauma during service which caused his current hearing loss.  In this regard, the Board notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing.  These are symptoms that come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

In finding that the Veteran's current bilateral hearing loss was associated with his history of significant noise exposure during service, Dr. P. P. considered the Veteran's entire medical history and contentions.  Contrary to what the VA examiner found, Dr. P. P. explained that losses at 6,000 to 8,000 Hz are certainly related to noise exposure.  Given the contradictory opinions regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that there is an approximate balance of positive and negative evidence regarding whether the Veteran's bilateral hearing loss was incurred in or a result of active service.

After a review of the evidence of record as a whole, and in light of the foregoing, the Board finds that the Veteran was exposed to acoustic trauma in service; he currently has a bilateral hearing loss disability; and he reports that his hearing problems began in service and continued to worsen thereafter.  Thus, the medical and lay evidence for the claim and the evidence against the claim is at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss, is reopened.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


